Matter of Vazquez v Zucker (2019 NY Slip Op 01345)





Matter of Vazquez v Zucker


2019 NY Slip Op 01345


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Oing, Singh, JJ.


8495 260114/17

[*1]In re Myrna Vazquez as Administratrix of the Estate of Luis Vazquez, Deceased, etc., Petitioner-Appellant,
vHoward A. Zucker, M.D., etc., et al., Respondents-Respondents.


Law Office of Sandra M. Prowley & Associates LLC, Bronx (Sandra M. Prowley of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jamison Davies of counsel), for City of New York respondents.
Barbara D. Underwood, Attorney General, New York (Joshua M. Parker of counsel), for State respondents.

Appeal from order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about October 27, 2017, which denied petitioner's motion to reargue and renew respondents' motions to dismiss the petition brought pursuant to CPLR article 78 challenging respondents' determination to deny petitioner's claim for medical assistance on the grounds of available resources, unanimously dismissed, without costs, as taken from a nonappealable paper.
In support of petitioner's motion to renew and reargue, she failed to allege any new or previously unavailable facts (CPLR 2221[e][2]). Accordingly, petitioner's motion was solely one to reargue, the denial of which is not appealable (see Lichtman v Mount Judah Cemetary, 269 AD2d 319, 320 [1st Dept 2000], lv dismissed in part and denied in part 95 NY2d 860 [2000]).
Because she did not appeal from the order that granted respondents' motions to dismiss the proceeding as time-barred, petitioner's arguments addressed to that determination are not properly before us (see D'Andrea v Hutchins, 69 AD3d 541 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK